Citation Nr: 0525434	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for metatarsalgia of the left foot.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from December 1988 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The appellant disagreed and this 
appeal ensued.  The Board, in August 2004, denied the 
appellant's application to reopen a previously denied claim 
of service connection for micturition syncope and remanded 
the claim for an increased evaluation for metatarsalgia of 
the left foot.  

In a separate matter, the appellant seeks an evaluation for 
orthostatic hypotension separate from that assigned for 
hypertension.  The RO rated the disabilities together in an 
April 2001 rating action, the appellant disagreed, and in May 
2005 the RO issued a statement of the case.  As the file does 
not contain a substantive appeal from the appellant on this 
issue perfecting an appeal, the Board does not have 
jurisdiction over this claim.  

In several statements, the appellant has contended that a 
September 1995 rating action, which initially denied service 
connection for metatarsalgia of the foot, constituted clear 
and unmistakable error.  The RO granted service connection 
for the left foot disorder in October 2002, with an effective 
date in March 2002.  The present claim on appeal concerns the 
evaluation assigned, whereas a collateral attack on the 1995 
rating action is relevant to an effort to assign an earlier 
effective date for the rating.  The appellant has not alleged 
an earlier effective date, nor has the RO adjudicated a claim 
involving either an earlier effective date or clear and 
unmistakable error in the September 1995 rating action.  
These issues are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The appellant's left foot disability is manifested by 
anterior metatarsalgia.  

2.  The service-connected metatarsalgia of the left foot is 
not manifested by evidence of pain, weakened movement, excess 
fatigability, or incoordination, warranting a determination 
that the left foot is seriously disabled.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for metatarsalgia of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in April 2002, June 2002, and March 
2003, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2 (2004).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The appellant's left foot metatarsalgia is evaluated as 10 
percent disabling pursuant to Diagnostic Code 5279 in VA's 
Schedule for Rating Disabilities, for anterior metatarsalgia 
(Morton's disease), unilateral or bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2004).  A rating of 10 percent 
is the highest available under Diagnostic Code 5279.  

Consideration must be given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2004).  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  
The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2004), which 
requires the VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain and weakness in his 
left foot, the Board does not find that such pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned.  The Board remanded the case in August 2004 so that 
a VA examination could assess whether the appellant has any 
functional loss due to pain on use of his left foot.  That 
examination, in October 2004, indicated that the appellant 
worked as a correctional officer and was independent of ADLs, 
transfers, and ambulation without any assistive devices, 
though he used a straight cane and wore orthopedic shoes that 
relieved the pain.  The examiner commented that DeLuca 
provisions could not be clearly delineated with any medical 
certainty, though during acute exacerbations the appellant 
might have some limitations in ambulation capacity without 
any assistive device for any prolonged period.  Under normal 
circumstances, he continued to walk with the use of 
orthotics.  The pain, however, was described by the examiner 
as subjective in nature, and he did not expect it to cause 
any limitation in the range of motion.  He also did not 
expect any further loss of motion in the toes.  Fatigue was a 
subjective complaint, as the examiner noted he did not see 
any evidence of weakness of the muscles due to pain.  There 
was no loss of balance due to pain while standing on one 
lower extremity at a time.  It was noted the appellant stated 
he tended to walk on the outer aspect of the foot due to pain 
in the second left toe, though there was no evidence of 
increased weight bearing on the outside of the foot or any of 
the other metatarsophalangeal joints.  Inspection of the 
appellant's shoes did not reveal any uneven wear or pressure 
areas.  

These findings do not reveal evidence of pain, weakened 
movement, excess fatigability, or incoordination, which 
warrants a determination that the left foot is seriously 
disabled.  The examiner in October 2004 also noted that the 
appellant's left foot did not interfere with his employment 
as a correctional officer, especially when he wore orthotics 
on a regular basis.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
left foot disability on the basis of functional disability.  
In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for metatarsalgia of the left foot.  


ORDER

An initial disability rating greater than 10 percent for 
metatarsalgia of the left foot is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


